Appeal by defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered July 9,1981, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewed in the light most favorable to the People, as it must be at this stage, the evidence adduced at trial plainly is sufficient to sustain the conviction (People v Malizia, 62 NY2d 755, 757, cert denied_US_, 105 S Ct 327; People v Contes, 60 NY2d 620; People v Bigelow, 106 AD2d 448). The defendant’s remaining claims of error have not been preserved for review as a matter of law (People v Dawson, 50 NY2d 311; People v Wilson, 105 AD2d 814) and, in any event, lack merit. Titone, J. P., Thompson, O’Connor and Eiber, JJ., concur.